Citation Nr: 1401230	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-15 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected coronary artery disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 25, 2011, and in excess of 30 percent for the period beginning January 25, 2011, for coronary artery disease. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that in February 2012, the Veteran submitted a notice of disagreement contending that his hypertension and acquired psychiatric condition are secondary to his service-connected coronary artery disease.  The Board notes that the Veteran has not been provided with notice pursuant to the Veterans Claims Assistance Act (VCAA) that expressly addresses the secondary aspect of his service connection claims for hypertension and an acquired psychiatric condition.  Such notices should be provided on remand.

Additionally, the RO denied the Veteran's claim for individual unemployability in a February 2012 rating decision.  The Veteran submitted a statement in March 2012
that the Board finds to be a timely notice of disagreement with the denial of individual unemployability in the February 2012 rating decision.  See 38 C.F.R. § 20.201 (2013).  To date, however, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  A post-service private treatment record in December 2005 and a VA treatment record in June 2012 show the Veteran's past medical history includes hypertension.  In this case, the Board finds that the Veteran's post-service diagnosis of hypertension, coupled with service connection for coronary artery disease, are sufficient to indicate that the disability may have been incurred or aggravated in service or by a service-connected disability.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension; to include whether it was caused or chronically worsened by his service-connected coronary artery disease. 

The Veteran also seeks entitlement to an initial disability rating in excess of 10 percent for the period prior to January 25, 2011, and in excess of 30 percent for the period beginning January 25, 2011, for coronary artery disease.  In a statement by the Veteran's representative dated January 2012, the Veteran's representative asserts that the Veteran's coronary artery disease has worsened.  A VA examination was conducted in September 2011.  That examination is now more than two years old.  As the Veteran's statements indicate that his coronary artery disease has increased in severity since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected coronary artery disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, the record contains a Notice of Award letter from the Social Security Administration.  Accordingly, there may be outstanding Social Security Administration (SSA) records that may be relevant to the Veteran's claims.  Such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent private treatment records and VA treatment records should either be made accessible on Virtual VA or be printed and added to the file before a decision is rendered with regard to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for hypertension and acquired psychiatric disability to include as secondary to his service-connected coronary artery disease, in accordance with 38 C.F.R. § 3.310.

2. Issue a statement of the case that addresses entitlement to individual unemployability.  The Veteran must be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his coronary artery disease, hypertension, and acquired psychiatric disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of hypertension and/or acquired psychiatric disorder symptoms in-service and post-service and any relationship between these conditions and his service-connected coronary artery disease.  The Veteran should also be notified that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his coronary artery disease and the combined impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5. Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.


6. After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an  appropriate VA examination to determine the current nature and severity of his coronary artery disease.  All indicated tests should be conducted.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner.  

The examiner should report all manifestations of the coronary artery disease.  The examiner should state whether the coronary artery disease results in:

a. chronic congestive heart failure;

b. more than one episode of acute congestive heart failure in the past year;
 
c. workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope;

d. workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

e. workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

f. left ventricular dysfunction with an ejection fraction of less than 30 percent;

g. left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and/or

h. evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

7. After any records requested above have been associated with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed hypertension.  All indicated tests must be accomplished.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension was incurred in or aggravated by military service.  The examiner must consider the Veteran's lay statements, service treatment records, private treatment records, and VA treatment records.

b. whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension was caused by the Veteran's service-connected coronary artery disease.

c. whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension was aggravated (increased in severity) by the Veteran's service-connected coronary artery disease.

If aggravation is found, the examiner is requested to discuss the baseline level of the hypertension prior to the onset of aggravation by the service-connected coronary artery disease.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

8.  The RO shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


